Citation Nr: 1738278	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-02 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for chloracne.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Department of Veterans Affairs
INTRODUCTION

The Veteran served on active duty August 1969 to July 1971, with service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a videoconference hearing before the Board in November 2016.  A transcript of the testimony offered at this hearing has been associated with the record.

The issue of entitlement to service connection for a right ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

At his November 2016 hearing and on record, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to service connection for chloracne.


CONCLUSION OF LAW

With respect to the issue of entitlement to service connection for chloracne, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  As reflected in the November 2016 hearing transcript, the appellant withdrew his appeal with respect to the claim of entitlement to service connection for chloracne; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to thereto and the appeal thereof is therefore dismissed.


ORDER

The appeal is dismissed with respect to the claim of entitlement to service connection for chloracne.


REMAND

In December 2016, and following his November 2016 travel Board hearing, the Veteran was afforded a VA audiological examination.  The report of this examination has yet to be considered by the AOJ with respect to the claim for service connection of right ear hearing loss.  As such the claim must be remanded for consideration of this evidence, and if the benefits sought remain denied, for issuance of a Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 19.31 (2016).

Accordingly, the case is REMANDED for the following action:

Undertake any development deemed necessary, then review the claim in light of all the evidence of record.  If any determination remains adverse, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


